Name: 2003/483/EC: Commission Decision of 30 June 2003 establishing transitional measures for the control on the movement of animals of susceptible species with regard to foot-and-mouth disease (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: organisation of transport;  agricultural activity;  trade policy;  agricultural policy;  international trade;  health
 Date Published: 2003-07-01

 Important legal notice|32003D04832003/483/EC: Commission Decision of 30 June 2003 establishing transitional measures for the control on the movement of animals of susceptible species with regard to foot-and-mouth disease (Text with EEA relevance) Official Journal L 162 , 01/07/2003 P. 0072 - 0076Commission Decisionof 30 June 2003establishing transitional measures for the control on the movement of animals of susceptible species with regard to foot-and-mouth disease(Text with EEA relevance)(2003/483/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market(1), as last amended by Directive 2002/33/EC of the European Parliament and of the Council(2), and in particular Article 10(4) thereof,Whereas:(1) Commission Decision 2001/327/EC of 24 April 2001 concerning restrictions to the movement of animals of susceptible species with regard to foot-and-mouth and repealing Decision 2001/263/EC(3), as last amended by Decision 2002/1004/EC(4), is applicable until 30 June 2003.(2) The Commission has submitted a proposal for the amendment of Council Directive 91/68/EEC of 28 January 1991 on animal health conditions governing intra-community trade in ovine and caprine animals(5), as last amended by Regulation (EC) No 806/2003(6). This proposal has been adopted by the Council in June 2003 and the amended provisions are to be applicable not earlier than 1 July 2004.(3) The welfare conditions for transport of animals within the Community are laid down in Council Directive 91/628/EEC of 19 November 1991 on the protection of animals during transport and amending Directives 90/425/EEC and 91/496/EEC(7), as last amended by Regulation (EC) No 806/2003.(4) Certain provisions of Council Regulation (EC) No 1255/97 of 25 June 1997 concerning Community criteria for staging points and amending the route plan referred to in the Annex to Directive 91/628/EEC(8), as amended by Regulation (EC) No 1040/2003(9), are to be applicable not earlier than 1 July 2004.(5) Commission Decision 93/444/EEC of 2 July 1993 on detailed rules governing intra-Community trade in certain live animals and products intended for exportation to third countries(10) requires that Member States ensure that such animals are accompanied by a veterinary certificate for animals for slaughter of the species concerned.(6) In the interests of consistency of Community legislation, it is appropriate that certain definitions set out in Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine(11), as last amended by Commission Regulation (EC) No 1226/2002(12), and Council Directive 91/628/EEC are applied in this Decision.(7) It is necessary to provide transitional measures for the control on the movement of ovine and caprine animals and the use of staging points until the amendments to be made to Council Directive 91/68/EC and Council Regulation (EC) No 1255/97 are applied by Member States.(8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:SECTION 1 SUBJECT MATTER, SCOPE AND DEFINITIONSArticle 1Subject matter and scope1. The purpose of this act is to lay down transitional measures to reinforce the control on the movement of animals of species susceptible to foot-and-mouth disease.2. This Decision shall apply without prejudice to Directives 64/432/EEC, 91/68/EEC and 91/628/EEC, Decision 93/444/EEC and Regulation (EC) No 1255/97.Article 2Definitions1. For the purpose of this Decision, the following definitions shall apply:(a) the definition of approved "assembly centre" in Article 2(2)(o) of Directive 64/432/EEC;(b) the definition of approved "dealer" in Article 2(2)(q) of Directive 64/432/EEC;(c) the definition of "staging point" in Article 2(2)(c) of Directive 91/628/EEC.2. The following definitions shall also apply:(a) "assembly centre" means premises on which animals originating from different holdings are grouped together to form consignments for national movement;(b) "holding of origin" means any premises on which the animals have undergone the residence period in accordance with this Decision;(c) "residence period" means the uninterrupted physical presence on the holding of origin for a period laid down in this Decision, or since birth in the case of animals younger than the residence period, including any necessary and auditable record of such presence as required by Community legislation;(d) "standstill" means a period of the residency period during which no biungulate animal has been introduced onto the holding under conditions less strict than those laid down in this Decision.SECTION 2 REINFORCEMENT OF CONTROLS ON THE MOVEMENT OF SHEEP AND GOATSArticle 3Conditions for dispatch of ovine and caprine animals for breeding, fattening and slaughter1. Ovine and caprine animals for breeding, fattening and slaughter shall not be dispatched to another Member State, unless(a) they have been continuously resident on the holding of origin for at least 30 days, or since birth, if the animals are younger than 30 days of age;(b) they come from a holding into which no ovine or caprine animals have been introduced during a period of 21 days prior to the date of dispatch;(c) they come from a holding into which no biungulate animals imported from a third country have been introduced during a period of 30 days prior to the date of dispatch.2. By way of derogation from paragraph 1(b) and (c), Member States may authorise the dispatch to another Member State, if the introduced animals referred to in those points have been completely isolated from all animals on the holding.Article 4Conditions for the dispatch of ovine and caprine animals for breeding, fattening and slaughter1. Ovine and caprine animals for breeding, fattening and slaughter shall not be outside their holding of origin for more than six days before being last certified for trade to the final destination in another Member State as indicated in the health certificate.In the case of transport by sea, the time limit of six days shall be prolonged by the time of the sea journey.2. After leaving the holding of origin the animals referred to in paragraph 1 shall be consigned directly to the final destination in another Member State.3. By way of derogation from paragraph 2, the animals referred to in paragraph 1 may, after leaving the holding of origin and before arrival at the final destination in another Member State, transit through only one approved assembly centre, or in the case of animals for slaughter approved dealers' premises, which must be situated in the Member State of origin.In order to be approved for trade in ovine and caprine animals the approved assembly centre must meet the requirements in Article 11, except paragraph 1(e) first sentence, of Directive 64/432/EEC.4. The animals referred to in paragraph 1 shall at no time, between leaving the holding of origin and their arrival at the final destination(a) come into contact with cloven-hoofed animals other than those that have at least the same health status;(b) compromise the health status of cloven-hoofed animals not intended for trade.5. Ovine and caprine animals for slaughter shall be taken directly to a slaughterhouse in the Member State of destination, where they must be slaughtered as soon as possible but at least within 72 hours of arrival.Article 5Derogations1. By way of derogation from Article 3(1)(a) ovine and caprine animals for slaughter may be subject to trade after a residence period of only 21 days.2. By way of derogation from Article 3(1)(b) and (c), and without prejudice to paragraph 1, ovine and caprine animals for slaughter may be consigned without completing the standstill from the holding of origin directly to a slaughterhouse in another Member State for immediate slaughter without undergoing any assembly operation or passing through a staging point.3. By way of derogation from Article 4(2) and (3), and without prejudice to Article 4(1), ovine and caprine animals for slaughter may, after leaving the holding of origin, pass through one additional assembly centre under the following alternative conditions:(a) either the animals, before passing through the approved assembly centre referred to in Article 4(3), undergo one additional assembly operation in the Member State of origin under the following conditions:(i) after leaving the holding of origin the animals pass through one single assembly centre under official veterinary supervision, which permits at the same time only animals of at least the same health status, and(ii) without prejudice to Community legislation on identification of sheep and goats, at the latest on that assembly centre the animals are individually identified so as to enable in each case the tracing of the holding of origin, and(iii) from the assembly centre the animals are, accompanied by an official document, transported to the approved assembly centre situated in the Member State of origin referred to in Article 4(3) to be certified and consigned directly to a slaughterhouse in the Member State of destination;or(b) the animals may, after dispatch from the Member State of origin, transit through one additional assembly centre before being consigned to the slaughterhouse in the Member State of destination under the following conditions:(i) either the additional approved assembly centre is situated in the Member State of destination from where the animals must be removed under the responsibility of the official veterinarian directly to a slaughterhouse to be slaughtered within five days of arrival at the assembly centre, or(ii) the additional approved assembly centre is situated in one Member State of transit from were the animals are consigned directly to the slaughterhouse in the Member State of destination indicated in the animal health certificate.4. The central competent authorities of two neighbouring Member States may grant each other general or limited licences to introduce ovine and caprine animals for slaughter not complying with the conditions in paragraphs 1 to 3 or in Article 3(1)(a) and (b), provided such animals are transported under conditions at least as strict as the following:(a) the animals originate in and come from holdings situated on the territory of a Member State which is recognised as officially free of ovine and caprine brucellosis in accordance with Section II of Chapter 1 in Annex A to Directive 91/68/EEC, and has not reported cases of rabies or anthrax for the past 30 days prior to loading, and(b) the animals are individually identified so as to enable in each case the tracing of the holding of origin when inspected for certification by the official veterinarian at the approved assembly centre situated in the Member State of origin, and(c) the animals are transported on road in accordance with paragraph 2 in point 48 of Chapter VII in the Annex to Directive 91/628/EEC directly to the slaughterhouse of destination for immediate slaughter without coming into contact with other cloven-hoofed animals and without transiting a third Member State, and(d) the number of the licence referred to in the introductory sentence of this paragraph is stated in the animal health certificate accompanying the animals to destination.Article 6Certification conditions for ovine and caprine animals for intra-Community trade1. Ovine and caprine animals for intra-Community trade shall be inspected by an official veterinarian within 24 hours of loading.2. The health inspection for the issuing of the health certificate, including additional guarantees, for a consignment of animals referred to in paragraph 1 shall be carried out in the holding of origin or in an assembly centre or in an approved dealer's premises.3. The animals shall be accompanied by an animal health certificate in accordance with the appropriate model provided for in Annex E to Directive 91/68/EC which in addition shall bear the following words:"Animals in accordance with Commission Decision 2003/483/EC"4. For ovine and caprine animals for slaughter passing through an approved assembly centre in accordance with Article 5(3)(b)(ii), the official veterinarian responsible for the approved assembly centre in the Member State of transit shall provide certification to the Member State of destination by issuing a second health certificate conforming to Model I set out in Annex E to Directive 91/68/EEC, completing it with the requested data from the original health certificate(s) and attaching to it an officially endorsed copy thereof. In this case the combined validity of the certificates shall not exceed 10 days.5. The transport of animals referred to in paragraph 1 shall be notified in advance by the competent veterinary authorities of the place of departure to the central competent veterinary authorities in the Member State of destination and any Member State of transit. The notification shall be sent not later than the day of departure of the transport.SECTION 3 REINFORCEMENT OF CONTROLS ON THE MOVEMENT OF ANIMALS SUSCEPTIBLE TO FOOT-AND-MOUTH DISEASE THROUGH STAGING POINTSArticle 7Movement of animals through staging points1. Animals of species susceptible to foot-and-mouth disease certified for intra-Community trade shall not be moved through staging points approved in accordance with Regulation (EC) No 1255/97.2. By way of derogation from paragraph 1, the movement through staging points may be authorised for intra-Community trade in animals of the bovine and porcine species complying with the conditions set out in Directive 64/432/EEC, including any additional guaranties, provided that in the case of animals for slaughter the completion of a residence period of at least 21 days on a single holding before being dispatched from that holding either directly or transiting through one single approved assembly centre, is supported by the following additional certification:"Animals in accordance with Commission Decision 2003/483/EC"3. By way of derogation from paragraph 1, the movement through staging points may be authorised for intra-Community trade in ovine and caprine animals complying with the additional conditions set out in Article 3, or in the case of animals for slaughter with the additional conditions set out in Article 4(3) and Article 5(1).4. By way of derogation from paragraphs 1 and 2, bovine and porcine animals accompanied by animal health certificates for animals for slaughter in accordance with Article 2(1) of Decision 93/444/EEC and Directive 64/432/EEC, may on their way to a third country transit a staging point.5. By way of derogation from paragraph 1, animals imported in accordance with the relevant Community legislation may on their way to destination transit a staging point.Article 8Conditions to be met when animals are moved through staging points1. Where animals of species susceptible to foot-and-mouth disease are moved through a staging point the conditions set out in paragraphs 2, 3 and 4 shall be met prior to departure of the transport.2. The consignor must provide evidence and declare in writing to the certifying veterinary authorities that suitable arrangements have been made to ensure that the staging point situated within the Community receives at the same time only animals of the same species and category and of the same certified health status, including any additional guarantees provided for by Community legislation in respect of the species concerned.3. The route plan must be supplemented by the declaration of the consignor referred to in paragraph 2.4. The notification of the staging point indicated in the route plan accompanying the consignment must be sent within 24 hours of departure of the transport by the certifying veterinary authorities to the central veterinary authorities in the Member State of destination and any Member State of transit.Article 9Conditions to be met by staging points1. By way of derogation to Article 4(1) of Regulation (EC) No 1255/97, Member States may approve as staging points the entire premises of approved assembly centres provided that such premises comply with Regulation (EC) No 1255/97 and this Decision during the entire period of operation as staging points.2. Animals may be present at the same time at a staging point only, if they are of the same health status, including all additional guaranties provided for in the respective Community legislation, and belong to the category and species of animals for which the staging point is approved.3. The operator of the staging point shall notify to the competent authority within one working day after departure of a consignment the information set out in point C. 7 of Annex I to Regulation (EC) No 1255/97.4. The staging point shall, before accepting animals:(a) have started the cleansing and disinfection operations not later than 24 hours after the departure of all animals previously held, and(b) have remained cleared of animals until the cleansing and disinfection operation is completed to the satisfaction of the official veterinarian.SECTION 4 FINAL PROVISIONSArticle 10TranspositionThe Member States shall amend the measures they apply to trade so as to bring them into compliance with this Decision and they shall give immediate appropriate publicity to the measures adopted. They shall immediately inform the Commission thereof.Article 11Entry into force and applicabilityThis Decision shall apply as from 1 July 2003 until 30 June 2004.Article 12AddresseesThis Decision is addressed to the Member States.Done at Brussels, 30 June 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 29.(2) OJ L 315, 19.11.2002, p. 14.(3) OJ L 115, 25.4.2001, p. 12.(4) OJ L 349, 24.12.2002, p. 108.(5) OJ L 46, 19.2.1991, p. 19.(6) OJ L 122, 16.5.2003, p. 7.(7) OJ L 340, 11.12.1991, p. 17.(8) OJ L 174, 2.7.1997, p. 1.(9) OJ L 151, 19.6.2003, p. 21.(10) OJ L 208, 19.8.1993, p. 21.(11) OJ L 121, 29.7.1964, p. 1977/64.(12) OJ L 179, 9.7.2002, p. 13.